Argued March 23, 1934.
Plaintiff appeals from refusal of the court below to award a new trial in an action of trespass to recover damages for personal injuries. Appellant claims to have been thrown from the rumble seat of an automobile on the night of December 14, 1929, on the road between the towns of Heidelberg and Mount Lebanon in Allegheny County, at a point near a bridge across Chartiers Creek, and asserts the accident was caused by the car's striking *Page 34 
a hole in the road which defendant county negligently failed to repair. The jury's verdict was for defendant.
The principal questions raised in the ten assignments of error submitted by appellant relate to the charge of the learned judge of the court below. There was a conflict in testimony as to whether or not the roadway, an improved county highway, was defective at the place of the accident in that a hole, or depression, 3 1/2 feet long, three feet wide, and five inches deep, was permitted to exist in the cartway for a considerable time before the accident. In the circumstances, a clear-cut question of fact was raised for the jury, and we are of opinion the issue was submitted to them in a charge which was both comprehensive and impartial.
Discussion of the other assignments of error is unnecessary. We have examined them fully and find no reversible error in the case.
Judgment affirmed.